DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 31 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the key cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the plural pins" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "a deadbolt assembly" in line 24.  It is unclear if this recitation is in reference to the originally claimed deadbolt assembly or a new, second deadbolt assembly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-31 and 38-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,233,669 to Huang (Huang ‘669), in view of U.S. Patent Number 6,807,833 to Huang et al (Huang ‘833).
Huang ‘669 discloses a bolt assembly for securing co-mounted doors together and activating at least one deadbolt, the assembly comprising: a first-side assembly (110) to be mounted to a first door of the co-mounted doors, the first- side assembly including a first coupling assembly to be mounted to a side of the first door facing a second door of the co-mounted doors, the first coupling assembly including a first rotatable component (140) and a first retention component (A3); a second-side assembly (210) to be mounted to the second door including a second coupling assembly to be mounted to the second door facing the first coupling assembly so as to interact with one another upon bringing the first and second coupling assemblies toward and proximate to one another, the second coupling assembly including a second rotatable component (260) and a second retention component (280); at least one of the first-side assembly and the second-side assembly further including a bolt assembly (A and B) that is operatively connected with at least one of the first and second rotatable components such that rotation of the first or second rotatable component can extend and retract a bolt (column 6, lines 32-48), wherein the first and second rotatable components are operatively connectable with one another and the first and second retention components create an interference in an axial direction of the first and second rotatable components upon bringing the first and second coupling assemblies proximate to one another along with rotation of at least one of the first and second rotatable components (column 6, lines 32-48), as in claim 15. However, Huang ‘669 does not explicitly disclose the bolt is a deadbolt.
Huang ‘833 teaches of a latch bolt actuating unit 4 that is able to operate the latch bolt unit 3. The latch bolt unit 3 has a pair of cams 31 located at either side adjacent to the inner lever mechanism 1 or the outer lever mechanism 2. The latch bolt unit 3 includes a latch bolt 32 which can be retracted by turning the cams 31.  In the unlocking state, the first actuating rod 41 is disengaged and separated from the second actuating rod 42. Thus, the inner lever 11 is able to synchronously retract the dead bolt 32 of the latch bolt unit 3 and the dead bolt 52 of the auxiliary lock 5 by turning the first actuating rod 41. When the auxiliary lock 5 is locked and the lever handle door lock is still maintained in the unlocking state, the outer lever 23 can turn the second actuating rod 42 but cannot turn the first actuating rod 41 which is disengaged from the second actuating rod 42. Under these conditions, the outer lever 23 is only permitted to retract the dead bolt 32 of the latch bolt unit 3 by turning the second actuating rod 42, and is not permitted to retract the dead bolt 52 of the auxiliary lock 5. Consequently, the outer lever 23 can avoid unlocking the auxiliary lock 5 by accident and increase the security in use.
Because both Huang ‘669 and Huang ‘833 teach methods for bolt assemblies securing doors in a secure, closed positions, it would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the bolt assembly in Huang ‘669 with the latch bolt unit comprising a deadbolt as taught by Huang ‘833 to achieve the predictable result of utilizing a deadbolt to secure doors in a secure, locked condition.
Huang ‘669 also discloses rotation of at least one of the first and second rotatable components causes at least one of a rotation of at least one of the first and second retention components, an axial movement of at least one of the first and second retention components, and a radial movement of at least one of the first and second retention components (column 6, lines 32-48), as in claim 16, wherein movement of at least one of the first and second retention components causes an engagement with the other of the first and second retention components to create the interference in the axial direction (column 6, lines 32-48), as in claim 17, as well as a first actuator interface (A3 functions as an interface) is provided at an end of the first rotatable component and a second actuator interface (280 functions as an interface) is provided at an end of the second rotatable component, and the first and second interfaces are positioned to each other so that they will engage with one another in a manner to translate rotary motion between the first and second rotatable components (column 6, lines 32-48), as in claim 18.
Huang ‘669 further discloses the first-side assembly comprises an entry control device (A1) to be located on the outside of the first door that is operatively connected with the first rotatable component (figure 8), as in claim 19, and a clutch device (180) operatively located between a key cylinder (A1) and the first actuator interface that allows a range of rotary motion under predetermined circumstances during which the key cylinder rotates relative to the first interface actuator (column 3, lines 53-67), as in claim 20.
Huang ‘669 additionally discloses at least one of the first and second retention components comprises a rotatable retention component (A3) that is operatively connected with both the first and second rotatable components so that the rotatable retention component can be driven from either of the first and second rotatable components, and wherein the other of the first and second retention components comprises a feature (280) fixed in position relative to a respective one of the first and second coupling assemblies of the other of the first and second retention components to be engaged by rotation of the rotatable retention component to create the interference in the axial direction (column 6, lines 32-48), as in claim 23, wherein the rotatable retention component comprises a retention arm or tab (axially extending portion capable of being grasped by user) that extends radially to swing as the rotatable retention component is rotated to engage with the fixed feature of the other retention component (figures 4 and 5), as in claim 24, and the fixed feature comprises at least one wall portion (wall formed by 220) connected with the respective other coupling assembly for defining an edge, and the retention tab can be rotated from a position beside the edge and to a position behind the wall portion inside of the edge to create the interference (position shown in figure 10), as in claim 26, as well as the rotatable retention component includes a retention tab (axially extending portion capable of being grasped by user) that includes plural portions that extend radially to swing as the rotatable retention component is rotated to engage with the fixed feature of the other retention component (figures 4 and 5), as in claim 25, and where plural fixed features are provided as plural wall portions (230, 240) connected with the respective other coupling assembly for defining plural edges that are positioned so that the plural portions of the tab can each be rotated from a position beside an edge of one wall portion to a position behind one wall portion to create the interference (as shown in figures 11 and 12), as in claim 30.
Huang ‘669 also discloses at least one of the first and second retention components comprises a rotatable retention component (A3) that is operatively connected with both the first and second rotatable components so that the rotatable retention component can be driven from either of the first and second rotatable components (when both side assemblies are engaged with each other), and wherein the rotatable retention component includes a radially varying portion to rotate therewith that is in engagement with a radially sliding element (280) of one of the first and second coupling assemblies to move the sliding element radially by rotation of the radially varying portion to a position of interference with a structural feature of the other of the first and second coupling assemblies to provide an axial interference of the first and second retention components (column 6, lines 1-48),  as in claim 27, wherein the radially varying portion is operatively supported to the same coupling assembly as the structural feature and the radially sliding element is supported to the other coupling assembly (rotatable retention component rotates to varying operational conditions), as in claim 28, as well as the radially varying portion is operatively supported to the same coupling assembly as the sliding element and the structural feature is supported to the other coupling assembly (figures 8-10), as in claim 29, and the rotatable retention component includes plural radially varying elements (130) and plural sliding elements (230, 240) so that rotation of the rotatable retention component moves a plural pins at the same time to provide an axial interference of the first and second retention components (column 5, lines 1-9), as in claim 31.
Huang ‘669 further discloses one retention component of the first and second retention components comprises an actuator portion (A3, 280) of one of the first and second rotatable components providing at least a partially circumferentially extending groove (grooves formed by 282) and an axial slot (281) from an end of the actuator portion to the groove that can be aligned with a radially extending tab (axially extending portion of A3) of the other retention component of the first and second retention components that is fixed in position relative to one of the first and second coupling assemblies, so that when in alignment, the tab can be axially moved along the axial slot to a position within the groove and thereafter rotated within the groove so that at least a portion of the tab can be positioned in an axial interference position (column 6, lines 1-48), as in claim 38, wherein the actuator portion is provided at one actuator interface of the first and second actuator interfaces (figures 8 and 9), as in claim 39, and a plurality of axial slots leading to the groove of the actuator portion that can be aligned with a similar plurality of tabs of the other retention component of the first and second retention components (figure 13), as in claim 40.
Huang ‘669 additionally discloses the actuator portion includes an axial opening (opening within 280) extending from the end of the axial portion to an extent within the actuator portion for receiving the other actuator interface of the first and second actuator interfaces so that the first and second rotatable components can be rotated together when in engagement (column 6, lines 1-48), as in claim 41, wherein the transverse shape of the axial opening provides for limited range of rotational movement of the other actuator interface relative to the one actuator interface (as best shown in figure 13), as in claim 42, as well as the other actuator interface comprises a flat extension (the extension of A3) that can be received by the axial opening having a radial portion within which the flat extension can rotate without rotating the one actuator interface over the limited range, after which the flat extension will contact an axial edge defining the radial portion of the axial opening so that continued rotation of the flat extension rotates the one actuator interface along with the other actuator interface (column 6, lines 1-48), as in claim 43.
Huang ‘669 also discloses the one actuator interface is tapered in the axial extension thereof to facilitate alignment of the one actuator interface to the other actuator interface (as shown in figure 10), as in claim 44, wherein the tab of the other retention component is provided as extending radially inward from an opening provided through a coupling component of one of the first and second coupling assemblies (as shown in figure 10), as in claim 45, and the coupling component includes a portion that is tapered in the axial direction similarly to the taper of the one actuator interface to further facilitate alignment of the one actuator interface to the other actuator interface (as shown in figure 10), as in claim 46, as well as one of the tab and groove is sloped so as to create a camming action between the tab and the groove during relative rotation, which camming action causes the first and second coupling assemblies to move relatively to one another in the axial direction during relative rotation between the tab and groove (cammed relationship between the axial end portion of A3 and the groove of 280), as in claim 47.
Huang ‘669 further discloses the first rotatable component comprises a first spindle (140) and the second rotatable component comprises a second spindle (260), as in claim 48, and where the first actuator interface comprises an key extension (A3) having features to act as a key and the second actuator interface comprises a key cylinder (280) for receiving the key extension so that depending on the rotational orientation of the key extension and the key cylinder, the first and second actuator interfaces can be locked together to provide an axial interference an of the first and second rotatable components (column 6, lines 1-48), as in claim 49.
Huang ‘669 additionally discloses the second-side assembly comprises a user interface rotatable component (H2) for manipulation by a user and that is operatively rotatable with the second rotatable component (figure 9), as in claim 21, further comprising a clutch device (transmission plate within the rotation member assembly; figure 9) operatively located between the user interface rotatable component and the second actuator interface that allows a range of rotary motion under predetermined circumstances during which the user interface rotatable component rotates relative to the second interface actuator (figure 9), as in claim 22.

Huang ‘669 also discloses a door assembly (figure 1) for selectively interlocking first and second co-mounted doors (100, 200) each pivotably mounted at a hinge side thereof to a door frame so as to both open and close in the same rotary direction, the door assembly comprising: a doorjamb (F), the doorjamb including a hinge-side jamb (side with H) spaced apart from a latch-side jamb; the first door, the first door having a hinge side and a latch side opposite the hinge side thereof; the second door, the second door having a hinge side and a latch side opposite the hinge side thereof, the hinge sides of the first and second doors both pivotably mounted to the hinge-side jamb such that the first and second doors pivot individually or together in the same rotary direction relative to the hinge-side jamb between open and closed positions (figure 1); and a bolt assembly (A and B) for securing the first and second co-mounted doors together and activating at least one deadbolt, the assembly comprising: a first-side assembly (110) to be mounted to a first door of the co-mounted doors, the first- side assembly including a first coupling assembly to be mounted to a side of the first door facing a second door of the co-mounted doors, the first coupling assembly including a first rotatable component (140) and a first retention component (A3); a second-side assembly (210) to be mounted to the second door including a second coupling assembly to be mounted to the second door facing the first coupling assembly so as to interact with one another upon bringing the first and second coupling assemblies toward and proximate to one another, the second coupling assembly including a second rotatable component (260) and a second retention component (280); at least one of the first-side assembly and the second-side assembly further including the bolt assembly (A and B) that is operatively connected with at least one of the first and second rotatable components such that rotation of the first or second rotatable component can extend and retract a deadbolt (column 6, lines 32-48), wherein the first and second rotatable components are operatively connectable with one another and the first and second retention components create an interference in an axial direction of the first and second rotatable components upon bringing the first and second coupling assemblies proximate to one another along with rotation of at least one of the first and second rotatable components (column 6, lines 32-48), as in claim 50. However, Huang ‘669 does not explicitly disclose the bolt is a deadbolt.
Huang ‘833 teaches of a latch bolt actuating unit 4 that is able to operate the latch bolt unit 3. The latch bolt unit 3 has a pair of cams 31 located at either side adjacent to the inner lever mechanism 1 or the outer lever mechanism 2. The latch bolt unit 3 includes a latch bolt 32 which can be retracted by turning the cams 31.  In the unlocking state, the first actuating rod 41 is disengaged and separated from the second actuating rod 42. Thus, the inner lever 11 is able to synchronously retract the dead bolt 32 of the latch bolt unit 3 and the dead bolt 52 of the auxiliary lock 5 by turning the first actuating rod 41. When the auxiliary lock 5 is locked and the lever handle door lock is still maintained in the unlocking state, the outer lever 23 can turn the second actuating rod 42 but cannot turn the first actuating rod 41 which is disengaged from the second actuating rod 42. Under these conditions, the outer lever 23 is only permitted to retract the dead bolt 32 of the latch bolt unit 3 by turning the second actuating rod 42, and is not permitted to retract the dead bolt 52 of the auxiliary lock 5. Consequently, the outer lever 23 can avoid unlocking the auxiliary lock 5 by accident and increase the security in use.
Because both Huang ‘669 and Huang ‘833 teach methods for bolt assemblies securing doors in a secure, closed positions, it would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the bolt assembly in Huang ‘669 with the latch bolt unit comprising a deadbolt as taught by Huang ‘833 to achieve the predictable result of utilizing a deadbolt to secure doors in a secure, locked condition.


Allowable Subject Matter
Claims 32-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of one actuator interface of the first and second actuator interfaces includes a pin offset from the axis of rotation thereof and the other actuator interface of the first and second actuator interfaces cooperates with the one actuator interface for supporting a radially extending component rotatable relative to the other actuator interface that includes a portion operatively to be movable along with the pin upon rotation of the one actuator interface for rotating the radially extending component to create an axial interference of the first and second retention components.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to multiple door locking assemblies:

U.S. Patent Number 11,098,509 to Huang et al.; U.S. Patent Number 6,974,163 to Peng; U.S. Patent Number 5,257,837 to Bishop; U.S. Patent Number 525,906 to Johnson. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
October 28, 2022